TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00637-CV


                                  Denis G. Engel, Appellant

                                               v.

              Darren A. Peterson, Individually and Derivatively on Behalf of
            Finley’s Barber Shop, Inc., Finley’s Barber Shop of Westlake, Inc.,
             Finley’s Barber Shop I, LLC, Finley’s Barber Shop II, LLC, and
                            Finley’s Holdings, LLC, Appellee


              FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-18-000706, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Denis G. Engel has filed an unopposed motion to dismiss this appeal.

We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                             ________________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed on Appellant’s Motion

Filed: February 8, 2019